Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 06/25/2021, in which:the rejections of the claims are traversed. Claims 21-40 are currently pending and an Office Action on the merits follows. 


II. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



1.	Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tribble et al. US 20110242138 in view of Tartz et al US 20100277414 and further in view of Kim et al. US 20110078567.

Consider claim 21. Tribble discloses a mobile device (see fig 1b portable multi-function device 100) comprising: 
a display (fig 1b touch sensitive display 112);
a sensor configured to detect an orientation of the mobile device (fig 1b [0050] accelerometer 168 portrait landscape, [0193] accelerometer gyro [0199-0200] detecting change in orientation); and 
a processor ([0031] fig 1b processors 120) configured to:
identify, using the sensor, the orientation of the mobile device ([0050] [0178] when the devices goes from portrait to landscape),
present, via the display, a user keypad (fig 5H virtual keyboard) including a plurality of keys in a first configuration in which the user keypad including the plurality of keys is displayed as a single keypad grouped together in a region of a display area of the display (fig 5H single virtual keyboard with plurality of keys),
based at least in part on receiving a first user input for rearranging the user keypad (while the mobile device is in a landscape state and the user keypad is displayed as the single keypad ([0050] information is displayed based on device being in landscape or portrait orientation [0116] thus single keyboard of fig 5H can be in landscape depending on orientation sensor)  , present, via the display, the user keypad in a second configuration in which the user keypad is split into a first part and a second part (see fig 5I and fig 5J [ 0178] [ 0185] In some embodiments, the first and second virtual keyboards are each full keyboards, as opposed to one being a half or split keyboard and the other one being the complementary half or split keyboard. Thus, in some the keyboards are split and in other embodiments the keyboards are full keyboards), wherein the first part of the user keypad is located closer to a first lateral edge of the mobile device (see virtual keyboard on left side of display fig 5I and fig 5J para 0178), than a second lateral edge of the mobile device, and the second part of the user keypad is located closer to the second lateral edge than the first lateral edge (see virtual keyboard on right side of display  fig 5I and fig 5J para 0178), and
Tribble does not disclose based at least in part on receiving a second user input for rearranging one or more keys of the plurality of keys, reconfigure the user keypad such that a first key of the plurality of keys previously displayed in the first part is moved into the second part, and that a second key of the plurality of keys previously displayed in the first part and corresponding to a specified operation is displayed as enlarged based at least in part on the first key being moved from the first part to the second part.
Tartz however discloses based at least in part on receiving a second user input for rearranging one or more keys of the plurality of keys ([0088] the keyboard management module may determine a position of the selected button is changed. The position may be changed by dragging to the selected button to a new location on the virtual keyboard), reconfigure the user keypad such that a first key of the plurality of keys previously displayed in the first part is moved into the second part (See fig 3 and fig 4 where the virtual keyboard is split. [0088] the keyboard management module may determine a position of the selected button is changed. The position may be changed by dragging to the selected button to a new location on the virtual keyboard. E.g. user can drag one key from one side of the virtual keyboard to another side (left to right or right to left)), 
Tribble contains a "base" device/method of mobile computing device with split virtual keyboard.  Tartz contains a "comparable" device/method of mobile computing device with split virtual keyboard that has been improved in the same way as the claimed invention.  The known "improvement" of Tartz could have been applied in the same way to the "base" device/method of Tribble and the results would have been predictable and resulted based at least in part on receiving a second user input for rearranging one or more keys of the plurality of keys, reconfigure the user keypad such that a first key of the plurality of keys previously displayed in the first part is moved into the second part.  Furthermore, both Tribble and Tartz use and disclose similar functionality (i.e., interacting with and manipulating a virtual keyboard) so that the combination is more easily implemented.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Tribble as modified by Tartz do not discloses that a second key of the plurality of keys previously displayed in the first part and corresponding to a specified operation is displayed as enlarged based at least in part on the first key being moved from the first part to the second part.

Kim however discloses that a second key of the plurality of keys previously displayed in the first part and corresponding to a specified operation is displayed as enlarged based at least in part on the first key being moved from the first part to the second part ([ 0031] [0035], see fig 2 which depicts different key subgroups 210-270 [ 0045]. Also see [0058] display virtual keyboard with default layout [0060] receive drag input [0062] rearrange key groups in the main touch area and the sub touch area according to drag input. See fig 4 -6.  [0072 0073] fig 7. Key are rearranged according to drag gesture. Note: not only does the size of the keys change but also the positons e.g. compare fig 2 and fig 6 when the arrow keys are moved from bottom to the side the CTRL SPACE and ENTER keys increase in size).

Tribble as modified by Tartz contains a "base" device/method of mobile computing device with split virtual keyboard.  Kim contains a "comparable" device/method of mobile computing device with virtual keyboard that has been improved in the same way as the claimed invention.  The known "improvement" of Kim could have been applied in the same way to the "base" device/method of Tribble  that a second key of the plurality of keys previously displayed in the first part and corresponding to a specified operation is displayed as enlarged based at least in part on the first key being moved from the first part to the second part.  Furthermore, both Tribble as modified Tartz and Kim use and disclose similar functionality (i.e., interacting with and manipulating a virtual keyboard) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Consider claim 22. Tribble as modified by Tartz and Kim disclose the mobile device of claim 21, wherein the processor is further configured to:
determine whether the mobile device is in the landscape state based at least in part on the orientation of the mobile device detected using the sensor (Tribble fig 1b [0050] accelerometer 168 portrait landscape, [ 0193] accelerometer  gyro [ 0199-0200] detecting change in orientation), and
perform the presenting of the user keypad in the first configuration based at least in part on a determination that the mobile device is in the landscape state (Tribble [0050] information is displayed based on device being in landscape or portrait orientation [0116] thus single keyboard of fig 5H can be in landscape depending on orientation sensor. Tartz [0048] virtual keyboard may revert to one piece in response to dragging gesture. Also note that device is in landscape mode in figs).
The motivation to combine the references is the similar as that disclosed in independent claim 1.

Consider claim 23. Tribble as modified by Tartz and Kim disclose the mobile device of claim 21, wherein the processor is further configured to:
perform the reconfiguring of the user keypad if the first key and the second key are in a same row in the user keypad (see Tartz no limit is places on which keys can be dragged. Thus keys in same row can be dragged fig 3 and fig 4 where the virtual keyboard is split. [0088] the keyboard management module may determine a position of the selected button is changed. The position may be changed by dragging to the selected button to a new location on the virtual keyboard. E.g. user can drag one key from one side of the virtual keyboard to another side (left to right or right to left)),
The motivation to combine the references is the similar as that disclosed in independent claim 1.

Consider claim 24. Tribble as modified by Tartz and Kim disclose the mobile device of claim 21, wherein the processor is further configured to:
perform the reconfiguring of the user keypad such that a third key of the plurality of keys previously displayed at a first position in the second part is displayed at a second position based at least in part on the first key being moved from the first part to the second part (Kim [0031] [0035], see fig 2 which depicts different key subgroups 210-270 [0045]. Also see [0058] display virtual keyboard with default layout [0060] receive drag input [0062] rearrange key groups in the main touch area and the sub touch area according to drag input. See fig 4 -6.  [0072 0073] fig 7. Key are rearranged according to drag gesture. Not only does the size of the keys change but also the positons e.g. compare fig 2 and fig 6 for example when the arrow keys are moved from bottom to the side the CTRL SPACE and ENTER button increase in size and are moved).
The motivation to combine the references is the similar as that disclosed in independent claim 1.

Consider claim 25. Tribble as modified by Tartz and Kim disclose the mobile device of claim 21, wherein the second user input for the rearranging of the one or more of the plurality of keys is a drag input starting from a first position where the one of the plurality of keys is displayed to a second position where the one of the plurality of keys is to be displayed, the second position being in the second part of the user keypad (Tartz Para 0088 the keyboard management module may determine a position of the selected button is changed. The position may be changed by dragging to the selected button to a new location on the virtual keyboard.  Also see Kim para 0031 0035, see fig 2 which depicts different key subgroups 210-270. Para 0045. See fig 4 -6.  Key are rearranged according to drag gesture).
The motivation to combine the references is the similar as that disclosed in independent claim 1.

Consider claim 26. Tribble as modified by Tartz and Kim disclose the mobile device of claim 21, wherein the processor is further configured to receive a selection of a keypad setting mode of the mobile device, and wherein a size and a location of the user keypad are set by a user in the keypad setting mode (Tribble Para 00172 0176 193 location of keyboard based on user hands or displayed at based on user configurable settings. Para 0199-0202 change in size of keyboard based on orientation. Also see Tartz fig 10 1018 query user to re size button  fig 11 query user to re size all buttons para 0047 button size may be altered by selecting a button and then dragging  a corner of a button or by dragging slider . All button sized may be changed simultaneously).
The motivation to combine the references is the similar as that disclosed in independent claim 1.

 the mobile device of claim 21, wherein a size or a location of another key in the first part is modified according to one of the plurality of keys moved to the second part from the first part (Kim [0031] [0035], see fig 2 which depicts different key subgroups 210-270 [0045]. Also see [0058] display virtual keyboard with default layout [0060] receive drag input [0062] rearrange key groups in the main touch area and the sub touch area according to drag input. See fig 4 -6.  [0072 0073] fig 7. Key are rearranged according to drag gesture. Not only does the size of the keys change but also the positons e.g. compare fig 2 and fig 6 for example when the arrow keys are moved from bottom to the side the CTRL SPACE and ENTER button increase in size and are moved).
The motivation to combine the references is the similar as that disclosed in independent claim 1.

Claim 28 is rejected for similar reasons to claim 21.
Claim 29 is rejected for similar reasons to claim 22.
Claim 30 is rejected for similar reasons to claim 23.
Claim 31 is rejected for similar reasons to claim 24.
Claim 32 is rejected for similar reasons to claim 25.
Claim 33 is rejected for similar reasons to claim 26.
Claim 34 is rejected for similar reasons to claim 27.

Claim 35 is rejected for similar reasons to claim 21 where the non-transistor computer storage medium is (Tribble Memory 102 fig 1a-b fig 3 [0051] [0058])
Claim 36 is rejected for similar reasons to claim 22.
Claim 37 is rejected for similar reasons to claim 23.
Claim 38 is rejected for similar reasons to claim 24.

Claim 40 is rejected for similar reasons to claim 26.



IV. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are not persuasive.
Applicant argues (pages 11-12) that Kim does not disclose the feature of switching from the virtual keypad of Fig 2 to the virtual keypad of Fig 6. The Applicant also argues that Kim cannot switch form keypad of fig 2 to the virtual keypad of fig 6. Thus, the Applicant concludes that Kim does not teach “that a second key of the plurality of keys previously displayed in the first part and corresponding to a specified operation is displayed as enlarged based at least in part on the first key being moved from the first part to the second part”.

The Office however respectfully disagrees. Kim explicitly discloses in fig 5 [0060] receive drag input [0062] rearrange key groups in the main touch area and the sub touch area according to drag input. See fig 4 -6.  [0072 0073] fig 7. Key are rearranged according to drag gesture. Note: not only does the size of the keys change but also the positons e.g. compare fig 2 and fig 6 when the arrow keys are moved from bottom to the side the CTRL SPACE and ENTER keys increase in size). Further note that if a user starts from the default arrangement of fig 2 and then proceeds to perform drag gestures to rearrange the keys then the arrangement of fig 6 can be achieved. As highlighted in fig 5 the key groups on the virtual keyboard is rearranged according drag gestures. Kim has not placed any limits on the  
For at least these reasons the combined teachings of the cited references still read on the claimed invention.
V. CONCLUSION 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 07/02/2021Primary Examiner, Art Unit 2692